\

 

Case 3:19-cv-08536-MAS-ZNQ Document 22 Filed 01/31/20 Page 1 of 1 PagelD: 94

SCHALL & BARASCH L.L.C
Attorneys at Law
Richard M. Schall* Moorestown Office Center
Patricia A. Barasch 110 Marter Avenue
i 3 Suite 105
Also licensed in Pennsylvania Moorestown, NJ 08057-3124
*Of Counsel 856-914-9200

856-914-9420 Fax

January 31, 2020
By ECF Filing

Zahid N. Quraishi, U.S.M.J.

United States District Court for the District of New Jersey
Clarkson S. Fisher Bldg & US Courthouse

402 E. State Street; Courtroom 7W

Trenton, NJ 08608

Re: | McKeon, Robert and The City of Asbury Park et al; Civil Action No. 3:19-cv-08536 MAS-ZNQ

Dear Judge Quraishi:

As you know, by Order dated January 17", 2020, the Court scheduled an In-Person Conference
‘with your Honor for February 19" at 2:30. I am writing now on behalf of plaintiff Robert McKeon to
request that the Court schedule a teleconference with counsel in advance of the February 19" In-Person
Conference to address Plaintiffs request that Mayor John Moor, who is a named defendant in this case,
attend the In-Person Conference, along with counsel. By way of background to this request, please be
advised of the following:

Following the Court’s entry of that Order, I contacted Ms. Lentini to inquire whether Defendant
Moor would be in attendance at the In-Person Conference—as I had requested in my January 17", ECF
Filing—and explained to her that, I believed having Defendant Moor in attendance will be instrumental
in assisting the parties in reaching a final resolution in this matter, including resolution of the issues that
remain with respect to finalizing the terms of the formal written Settlement Agreement and Mutual. Ms.
Lentini has now informed me that the she will not bring Defendant Moor the In-Person Conference.
Because I continue to believe that having the Mayor in attendance at the In-Person Conference is critical
to the parties reaching a final resolution in this matter, I am reaching out to your Honor to request a
telephone call with counsel in advance of the Conference in order to address this issue.

Respectfully,

SCHALL & BARASCH, L.L.C.
/s/Patricia A. Barasch
BY: PATRICIA A. BARASCH

ce: Teresa Lentini, Esq. [by ECF]
Robert McKeon [by email only]

www.SchallandBarasch.com
€ *

Employee Rights Advocates
